MEMORANDUM **
Sukhnand Singh, a native and citizen of India, and his family petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.2010). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ untimely motion to reopen because they did not establish material changed circumstances in India to qualify for the regulatory exception to the time limit. See 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (petitioner’s evidence was not “qualitatively different” because it described conditions similar to those in evidence at the prior proceedings). We reject petitioners’ contention that the BIA failed to properly.consider their evidence.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.